DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON DOUBLE PATENTING 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/224,612 in view of Stuntebeck (US Pub.: 2016/0182474). (Please note that as both the instant and copending applications claimed similar subject matters, the examiner is selecting one of the independent claims from the instant and copending applications for the instant double patenting rejection)

As per claim 1,  Copending Application No. 17/224,612 teaches/suggests a dynamic event securitization computing platform comprising: 
at least one processor (Claim 1); 
a communication interface communicatively coupled to the at least one processor (Claim 1); and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the dynamic event securitization computing platform to (Claim 1): 
receive, from a user device, a first event (Claim 1); 
generate, based on the first event, a securitized file-sharing user interface configured to receive one or more files for secure sharing to a remote computing device located outside of an enterprise network (Claim 1); 
send, to the user device, the securitized file-sharing user interface, wherein sending the securitized file-sharing user interface to the user device causes the user device to display the securitized file-sharing user interface (Claims 1-2); 
receive, from the user device, via the securitized file-sharing user interface, one or more user files (Claim 1); 
generate, based on a result of inspecting each of the one or more user files, one or more data securitization flags, wherein the one or more data securitization flags are configured to cause a computing platform to modify event analysis results (Claim 1);  
send, to the computing platform, the one or more data securitization flags and first event data associated with the first event (Claim 1); 
receive, from the computing platform, one or more system reconfiguration instructions (Claims 1 and 3); and 
update one or more security settings of the dynamic event securitization computing platform based on the system reconfiguration instructions (Claims 1 and 3).
Copending Application No. 17/224,612 does not expressly teach the dynamic event securitization computing platform comprising: having security data associated with the one or more user files; inspect each of the one or more user files; securitize each of the one or more user files to generate one or more securitized user files; and send, to the user device, the one or more securitized user files.
Stuntebeck teaches/suggests a dynamic event securitization computing platform comprising: having security data associated with the one or more user files; inspect each of the one or more user files; securitize each of the one or more user files to generate one or more securitized user files; send, to the user device, the one or more securitized user files ([0021]-[0024]), associated with generating a secured file by encrypting the file to be shared with password and the sharing the secured file accordingly.
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Stuntebeck’s encryption into Copending Application No. 17/224,612’s computing platform to obtain the invention as specified in claim 1.
This is a provisional nonstatutory double patenting rejection.

II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671. The examiner can normally be reached Monday-Friday.
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 17, 2022